1

2

3

4

5

6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   KATHERINE E. WILLIAMSON,                          Case No.: 2:18-cv-02304-CKD
11            Plaintiff,
                                                       ORDER GRANTING STIPULATION TO
12                         v.                          ESTABLISH BRIEFING SCHEDULE ON
                                                       DEFENDANT’S MOTION TO DISMIS
13   NANCY A. BERRYHILL,
     Acting Commissioner for the Social Security
14   Administration,
15             Defendant.
16

17          IT IS ORDERED, based on the stipulation of the parties and good cause appearing, that the

18   parties’ proposed briefing schedule as to defendant’s Motion to Dismiss this action, filed with the

19   Court on February 15, 2019 [ECF doc. #8] is GRANTED. Plaintiff will have sixty (60) days from

20   the date of this Order by which to file an opposition to defendant’s pending Motion to Dismiss.

21   Defendant may file any reply within seven (7) days of plaintiff filing her opposition.

22         SO ORDERED.

23   Dated: March 5, 2019
                                                    _____________________________________
24                                                  CAROLYN K. DELANEY
25                                                  UNITED STATES MAGISTRATE JUDGE

26
27

28
